Title: From George Washington to Major General Johann Kalb, 18 November 1778
From: Washington, George
To: Kalb, Johann


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 18th Novemr 1778
  
The first division of the Troops of the Convention may be expected in a few days at Fishkill on their way to Virginia. The Escort from the North River to the Delaware is to be furnished from your division. You will therefore immediately select between five and six hundred Men for this duty, divided into six detachments, (as the Convention troops march in so many,) each under the command of an active Officer not above the Rank of a Lieutenant Colonel. I mention this, that there may be no interference with Colo. Bland on account of Rank, he being appointed to superintend the march of the troops the whole way to the place of their destination in Virginia. That the Men from your division may be ready, let them cross the River immediately and encamp near New Burgh.
It is probable that many of the Convention troops may, under the pretence of desertion, attempt to get into New York. I therefore desire you will order a strict watch to be kept, and if any of them are found stragling any suspicious distance from their Corps, that they may be taken up and returned to them. I am &c.
  
    P.S. Upon reconsidering the matter it will be better to post two Regiments at the Continental Village where Genl Clinton was posted, and <if> any of the Convention troops attempt to pass th<at> way let them be stopped and informed that [they] mu<st go> back into the Country. Returning them to the<ir> Corps will have a bad effect to those who really m<ean> to desert in earnest.
  
